Exhibit 3.1 ARTICLES OF AMENDMENT OF REALTY INCOME CORPORATION A MARYLAND CORPORATION Realty Income Corporation, a Maryland corporation (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The charter of the Corporation is hereby amended by deleting Section 6.1 of Article VI in its entirety and inserting the following in lieu thereof: “Section 6.1 Authorized Shares.The Corporation has the authority to issue 440,000,000 shares of stock, consisting of 370,100,000 shares of Common Stock, $0.01 par value per share (“Common Stock”), and 69,900,000 shares of Preferred Stock, $0.01 par value per share (“Preferred Stock”).The aggregate par value of all authorized shares of all classes of stock is $4,400,000.” SECOND:The amendment to the charter of the Corporation as set forth above has been duly advised by the Board of Directors and approved by the stockholders of the Corporation as required by law. THIRD:Immediately prior to the above amendment, the Corporation had authority to issue 220,000,000 shares of stock, consisting of 185,050,000 shares of Common Stock and 34,950,000 shares of Preferred Stock.The aggregate par value of all authorized shares of all classes of stock having par value was $2,200,000. FOURTH:The total number of shares of stock which the Corporation has authority to issue pursuant to the foregoing amendment is 440,000,000, consisting of 370,100,000 shares of Common Stock and 69,900,000 shares of Preferred Stock.The aggregate par value of all authorized shares of all classes of stock having par value is $4,400,000. FIFTH:The information required by Section 2-607(b)(2)(i) of the Maryland General Corporation Law is not changed by the foregoing amendment of the charter. SIXTH: The undersigned Vice Chairman and Chief Executive Officer of the Corporation acknowledges these Articles of Amendment to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Vice Chairman and Chief Executive Officer acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties of perjury. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be signed in its name and on its behalf by its Vice Chairman and Chief Executive Officer and attested to by its Secretary on this 21st day of June, 2012. ATTEST:REALTY INCOME CORPORATION By: /s/ MICHAEL R. PFEIFFERBy:/s/ THOMAS A. LEWIS Michael R. PfeifferThomas A. Lewis Executive Vice President,Vice Chairman and Chief Executive Officer General Counsel and Secretary
